DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 08/26/2021

Response to Arguments
Applicant’s remarks and amendments filed 08/26/2021 have been fully considered. In response, to the Amendments, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-9, 11 and 13-22 are allowed. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 13-14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image capture apparatus, or  an electronic apparatus comprising an acquisition unit configured to acquire an image data or chroma suppression program as recited in “an identification 
an adjustment unit configured to adjust a white balance of the image data based on the color temperature identified by the identification unit; and
a suppression unit configured to suppress a chroma of the image data that has been adjusted by the adjustment unit when image data of the specific light emitting body is included in the image data by removing a color from the image data of the specific light emitting body that has been white balance adjusted by the adjustment unit” as combined with other limitations in claim 1, 11 and 13-14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto et al. (U.S. Patent Publication Number 2011/0019029 A1) discloses an image processing apparatus, including: an image obtaining means that obtains an image, a color are detecting means that obtains an image; a color area detecting means that detects a predetermined color area from the image thus obtained by the image obtaining means; an area specifying means that specifies an area to be adjusted based on saturation and brightness of the color area thus detected by the color area detecting means; and a color adjusting means that adjusts at least one of a hue, the saturation and the brightness of a pixel in the process area thus specified by the area specifying means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698